Order entered May 26, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01586-CV

                                CATHIE REISLER, Appellant

                                                V.

                                  KEITH REISLER, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-50508-2010

                                            ORDER
       Before the Court is appellee Keith Reisler’s May 15, 2015 motion to re-designate the

opinion as a memorandum opinion and for other relief. In the motion, appellee requests the

following: (1) the opinion be re-designated as a memorandum opinion; and (2) the opinion and

the May 15, 2015 motion to re-designate be de-linked from the Court’s website. According to

the certificate of conference, appellate counsel for appellant Cathie Reisler did not oppose the re-

designation of the opinion, but did oppose de-linking the opinion from the Court’s website.

However, on May 19, 2015, appellant Cathie Reisler filed a pro se response opposing the re-

designation of the opinion. On May 22, 2015, appellee Keith Reisler filed a reply to appellant

Cathie Reisler’s pro se response. On May 26, 2015, appellant Cathie Reisler filed an additional

pro se response.
       The Court issued its opinion in this case on August 5, 2014. Appellee Keith Reisler filed

his motion for rehearing on August 20, 2014. The Court denied that motion for rehearing on

September 15, 2014. The Court’s mandate issued on November 26, 2014. The Court’s opinion

has been reported by Westlaw at 439 S.W.3d 615.

       The Court DENIES appellee Keith Reisler’s May 15, 2015 motion to re-designate the

opinion as a memorandum opinion and for other relief.


                                                   /s/    DOUGLAS S. LANG
                                                          JUSTICE